Citation Nr: 1038366	
Decision Date: 10/13/10    Archive Date: 10/22/10

DOCKET NO.  07-40 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable disability rating for a 
left knee disorder prior to July 23, 2008 and a rating in excess 
of 10 percent from that date.  

2.  Entitlement to an initial compensable rating for left knee 
surgical scar.  

3.  Entitlement to an initial compensable rating for 
costochondritis (claimed as Tietze's syndrome). 

4.  Entitlement to an initial compensable rating for peripheral 
retinal degeneration in both eyes. 

5.  Entitlement to an initial compensable rating for facial acne.

6.  Entitlement to an initial compensable rating for 
gastroesophageal reflux disease (GERD).  

7.  Entitlement to an initial compensable rating for right carpal 
tunnel syndrome prior to July 23, 2008 and an initial rating in 
excess of 10 percent from that date.  

8.  Entitlement to an initial compensable rating for left carpal 
tunnel syndrome prior to July 23, 2008 and an initial rating in 
excess of 10 percent from that date.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran served on active duty from July 2001 to July 2005.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia 
that, in pertinent part, granted service connection for a left 
knee disorder, left knee scar, GERD with positive H. pylori 
antibody, peripheral retinal degeneration in both eyes, bilateral 
carpal tunnel syndrome, costochondritis, and facial acne.  The 
disabilities were assigned a noncompensable disability rating 
effective July 18, 2005, the date the Veteran was discharged from 
service.  The Veteran perfected her appeal in regards to these 
issues.  In an August 2008 rating decision, the RO (in Waco, 
Texas) increased the assigned ratings for a left knee disorder 
and bilateral carpal tunnel syndrome to 10 percent disabling, 
effective July 23, 2008.  The Board notes that the multiple 
rating decisions have resulted in staged ratings as indicated on 
the previous page.  In May 2010, the Veteran testified at a 
Travel Board hearing before the undersigned; a transcript of the 
hearing is of record.  She was also afforded an additional 60-day 
abeyance period for submission of additional evidence.  

During the pendency of the appeal, the Veteran's claims file was 
transferred to the jurisdiction of the Waco RO.

At the outset, the Board notes that the record does not show, nor 
does the Veteran contend, that unemployment arises from the 
Veteran's service-connected disabilities currently on appeal.  
Thus, the issue of entitlement to total disability based upon 
individual unemployability (TDIU) is not for present 
consideration.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issues seeking increased initial ratings for bilateral carpal 
tunnel syndrome and GERD are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's left knee 
disorder has been manifested by painful motion; instability, 
compensable limitation of flexion or extension, or ankylosis is 
not shown.

2.  Throughout the appeal period, the Veteran's left knee 
surgical scar has been best characterized as superficial, not 
deep, not unstable, and not painful, without associated 
limitation of motion or function.  The total surface area of the 
left knee scar is less than 144 square inches (929 sq. cm).

3.  The Veteran's costochondritis most nearly approximates a 
slight muscle disability with no functional impairment.
4.  At her May 2010 Travel Board hearing, prior to promulgation 
of a decision in the appeal on the issue seeking an initial 
compensable rating for peripheral retinal degeneration in both 
eyes, the Veteran requested to withdraw her appeal on this issue.  

5.  At her May 2010 Travel Board hearing, prior to promulgation 
of a decision in the appeal on the issue seeking an initial 
compensable rating for facial acne, the Veteran requested to 
withdraw her appeal on this issue.  


CONCLUSIONS OF LAW

1.  Prior to July 23, 2008, the criteria for an initial 10 
percent evaluation (but no higher) for a left knee disorder are 
met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Codes (Codes) 5003, 5010, 5020, 5257, 5260, 5261 
(2009).

2.  From July 23, 2008 an initial rating in excess of 10 percent 
for a left knee disorder have not been met.  38 U.S.C.A. §§ 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.71a, Codes 5003, 5010, 5257, 
5260, 5261 (2009).

3.  The criteria for a compensable evaluation for left knee 
surgical scar have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.118, Codes 7801-7805 (2009).

4.  The criteria for an initial compensable rating for 
costochondritis have not been met.  38 U.S.C.A. §§ 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.20, 4.27, 4.40, 4.56, 4.73, Code 
5399-5321 (2009).

5.  The criteria for withdrawal of a substantive appeal by the 
Veteran for the issue seeking an initial compensable rating for 
peripheral retinal degeneration in both eyes have been met.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2009).

6.  The criteria for withdrawal of a substantive appeal by the 
Veteran for the issue seeking an initial compensable rating for 
facial acne have been met.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Increased Ratings

Disability evaluations are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2009).  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity resulting 
from diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In determining the degree of limitation of motion, the provisions 
of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life including 
employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  
Functional loss may be due to the absence or deformity of 
structures or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior in undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use must 
be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability 
reside in reductions of normal excursion of movements in 
different planes.  Inquiry will be directed to more or less than 
normal movement, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or atrophy 
of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59.

The Board will consider whether separate ratings may be assigned 
for separate periods of time based on facts found, a practice 
known as "staged ratings," whether it is an initial rating case 
or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).

Although the Board has an obligation to provide adequate reasons 
and bases supporting this decision, there is no requirement that 
the evidence submitted by the veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
this claim for increase, and what the evidence in the claims file 
shows, or fails to show, with respect to the claim.  See Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).

A.  Left Knee Disorder

In March 2006, the RO granted service connection for left knee 
status post ACL reconstruction and assigned an initial 
noncompensable (0 percent) rating effective July 18, 2005.  In 
August 2008, the RO increased the initial evaluation to 10 
percent effective July 23, 2008.  The Veteran appealed for a 
higher initial rating.

The rating schedule provides for a 10 percent rating for slight 
recurrent subluxation or lateral instability, a 20 percent rating 
for moderate recurrent subluxation or lateral instability, and a 
30 percent rating for severe recurrent subluxation or lateral 
instability.  38 C.F.R. § 4.71a, Code 5257.

Flexion of the leg limited to 60 degrees warrants a 
noncompensable rating, flexion limited to 45 degrees warrants a 
10 percent rating, flexion limited to 30 degrees warrants a 20 
percent rating, and flexion limited to 15 degrees warrants a 30 
percent rating.  38 C.F.R. § 4.71a, Code 5260.  Extension limited 
to 5 degrees warrants a noncompensable rating, extension limited 
to 10 degrees warrants a 10 percent rating, extension limited to 
15 degrees warrants a 20 percent rating, extension limited to 20 
degrees warrants a 30 percent rating, extension limited to 30 
degrees warrants a 40 percent rating, and extension limited to 45 
degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, Code 
5261.

Flexion of the knee to 140 degrees is considered full and 
extension to 0 degrees is considered full.  See 38 C.F.R. § 4.71, 
Plate II.

The evaluation of the same disability under various diagnoses is 
to be avoided.  38 C.F.R. § 4.14.  However, § 4.14 does not 
preclude the assignment of separate evaluations for separate and 
distinct symptomatology where none of the symptomatology 
justifying an evaluation under one diagnostic code is duplicative 
of or overlapping with the symptomatology justifying an 
evaluation under another diagnostic code.  Esteban v. Brown, 6 
Vet. App. 259, 262 (1994).
The VA General Counsel has held that a claimant who has arthritis 
and instability of a knee may be rated separately under Codes 
5003 and 5257, while cautioning that any such separate rating 
must be based on additional disabling symptomatology.  VAOPGCPREC 
23-97 (July 1997); VAOPGCPREC 9- 98, (August, 1998).  Moreover, 
the General Counsel also held more recently that separate ratings 
under 38 C.F.R. § 4.71a, Code 5260 (limitation of flexion of the 
leg) and under Code 5261 (limitation of extension of the leg), 
may be assigned for disability of the same joint. VAOGCPREC 9-
2004 (September, 2004).

The Veteran's service treatment records (STR's) reveal that the 
Veteran tore the anterior cruciate ligament (ACL) in 2002 and 
required reconstructive surgery in February 2003.  She had 
extensive physical therapy and treatment for ongoing knee 
symptoms, and was eventually given a permanent profile that 
restricted certain types of physical training.  On April 2005 
separation examination, status post left knee reconstruction and 
decreased range of motion of the left knee was noted.  On her 
April 2005 Report of Medical History, she reported that she had 
swollen and painful joints, knee trouble (e.g., locking, giving 
out, pain or ligament injury, etc.), knee surgery, and plate(s), 
screw(s), rod(s), or pin(s) in any bone related to the left knee.  

On July 2008 VA examination, it was noted that the claims file 
was reviewed.  The Veteran reported that she had pain and 
swelling in her left knee.  There were no periods of flare-up.  
She utilized a brace or patella strap while working out.  Her 
occupation was unaffected in that she was able to set her own 
schedule to work around her knee pain.  She worked as a computer 
programmer for the Department of the Army.  Her activities of 
daily living were affected in that she could not crawl or kneel 
on the floor, or run without experiencing swelling.  She felt her 
knee was unstable when she misstepped.  On examination, she had a 
slight limping gait on the left.  Left knee range of motion was 0 
to 130 degrees with pain, medial crepitus, and clicking 
throughout that range.  She had a positive Apley's grind test and 
a positive McMurray's test.  There was no effusion, but there was 
synovitis which was visible and palpable.  There was no 
instability to varus or valgus stress.  She had a negative 
Lachman's and a negative Drawer test.  There were no additional 
limitations of motion following repetitive use other than 
increased pain without further loss of motion.  There were no 
flare-ups.  There was no effect on incoordination, fatigue, 
weakness or lack of endurance on her joint function.  However, 
she reported that her knee locked after she would sleep in the 
fetal position.  She was able to manipulate her knee and then 
proceed with weight bearing.  The diagnosis was left anterior 
cruciate ligament reconstruction with continued medial meniscal 
pathology.  

At her May 2010 Travel Board hearing, the Veteran reported that 
at the time of separation from the military, she was still on a 
limited profile and her knee would lock and had swelling and 
water retention.  She was prescribed a knee brace and wore it for 
up to eight months after the surgery as part of the required 
physical therapy.  She didn't wear it for about three months and 
then had to use it again.  She reported that her knee still 
locked and swelled.  She had moments were she misstepped off of a 
curb.  

On review of the record, left knee flexion is not shown to have 
been limited to less than 130 degrees.  Consequently, a 
compensable rating under Code 5260 (limitation of flexion) is not 
warranted.  And inasmuch as right knee extension has always been 
reported as full, a separate compensable rating under Code 5261 
(limitation of extension) is not warranted.  Even with 
consideration of the Veteran's statement and associated DeLuca 
factors of pain, flare-ups, and repetitive use, the reported 
ranges of motion do not show that flexion has been limited to 45 
degrees or less and/or extension has been limited to 10 or more 
to warrant a compensable rating under Codes 5260 or 5261.

However, as the Veteran reported complaints of swelling and 
persistent pain, underwent physical therapy due to her left knee 
disorder pain, limitation of motion was noted on her June 2005 
separation examination, and a VA examiner reported that the 
Veteran had left knee range of motion from 0 to 130 degrees with 
pain, medial crepitus, and clicking throughout that range and 
synovitis was visible and palpable, the Board finds that the 
Veteran's left knee disorder may be more appropriately rated 
under Code 5020 that evaluates synovitis.  A note under Code 5020 
specifies that the diseases evaluated under Codes 5013 through 
5024 (except gout) will be rated on limitation of motion of the 
affected parts, as arthritis, degenerative.  See 38 C.F.R. § 
4.71a, Code 5024.  Degenerative arthritis is evaluated under DC 
5003, which provides that degenerative arthritis established by 
x-ray findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint or 
joints involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensably disabling 
under the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Code 5003.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Code 
5003. Therefore, the Board finds that a 10 percent (maximum) 
evaluation is warranted prior to and from July 23, 2008 under 
Codes 5003-5024 for synovitis due to limitation of motion in the 
left knee and pain as noted on her June 2005 separation 
examination and report of medical history and limitation of 
motion and painful motion as inferred by the July 2008 VA 
examination report.  As the Veteran is receiving the maximum 
rating under Code 5020, the Board must look to other potentially 
applicable Codes.  

As noted above, it is also possible to assign a separate rating 
under Code 5257 for instability.  However, the VA examiner 
specifically found that there was no instability to varus or 
valgus stress in July 2008.  While it was noted that the Veteran 
used a brace or a patella strap for working out, she had a 
negative Lachman's and a negative Drawer test.  There is no 
competent evidence (clinical findings) of record to the contrary, 
that is, showing that the Veteran does have left knee 
instability/subluxation.  

While the Veteran is competent to establish presence of symptoms 
capable of lay observation, because she is a layperson, her 
opinion regarding the presence or absence of a clinical finding 
must be found less probative in the matter than the clinical 
observation of a medical professional.  Consequently, a 
compensable rating under Code 5257 would not be appropriate here.

As there has never been any evidence of ankylosis, cartilage 
removal, or tibia and fibula impairment, consideration of Codes 
5256, 5259, 5262 is not appropriate.  Although the Veteran has 
had complaints of locking, pain, and swelling, there is no 
evidence of a dislocated semilunar cartilage to allow for 
consideration under Code 5258.

In summary, the Board finds that a 10 percent rating (but no 
higher) is warranted for the left knee disorder prior to June 23, 
2008 and the preponderance of the evidence is against a rating in 
excess of 10 percent from that date.  Upon reviewing the 
longitudinal record in this case, the Board finds that, at no 
time since the Veteran was separated from service in July 2005, 
has her left knee disorder been more disabling than as currently 
rated under this decision.   "Staged ratings" are no longer 
warranted.  See Fenderson, supra. 

B.  Left Knee Scar

In March 2006, the RO granted service connection for surgical 
scar of the left knee, evaluated as noncompensably (0 percent) 
disabling, effective July 18, 2005.  The Veteran appealed for a 
higher initial rating.  

The Board notes in passing that the regulations pertaining to 
rating skin disabilities were revised, effective October 23, 
2008.   However, those revised provisions are applicable only to 
claims received on or after October 23, 2008.  Because the 
current claim was received prior to that date, those revisions do 
not apply in this case.  73 Fed. Reg. 54708 (Sept. 23. 2008).

For scars, other than those of the head, face, or neck, that are 
deep or that cause limited motion a maximum 40 percent evaluation 
is provided for an area exceeding 144 square inches (929 sq. 
cm.).  For an area exceeding 72 square inches (465 sq. cm.) a 30 
percent evaluation is provided.  A 20 percent evaluation is 
warranted for an area exceeding 12 square inches (77 sq. cm.).  
Lastly, for an area exceeding 6 square inches (39 sq. cm.) a 10 
percent evaluation is provided.  38 C.F.R. § 4.118, Diagnostic 
Code 7801.  Scars in widely separated areas as on two or more 
extremities or on anterior or posterior surfaces of extremities 
or trunk, will be rated separately. Id. at Note (1).  A deep scar 
is one associated with underlying soft tissue damage. Id. at Note 
(2).

For scars, other than those of the head, face, or neck, that are 
superficial and that do not cause limited motion that comprise an 
area or areas of 144 square inches (929 sq. cm.) or greater, a 
maximum 10 percent evaluation is provided.  38 C.F.R. § 4.118, 
Diagnostic Code 7802.  Scars in widely separated areas as on two 
or more extremities or on anterior or posterior surfaces of 
extremities or trunk, will be rated separately. Id. at Note (1).  
A superficial scar is one not associated with underlying soft 
tissue damage. Id. at Note (2).

For scars that are superficial and unstable, a maximum 10 percent 
evaluation is warranted.  38 C.F.R. § 4.118, Diagnostic Code 
7803.  The notes to this diagnostic code state that an unstable 
scar is one where, for any reason, there is frequent loss of 
covering of skin over the scar and that a superficial scar is one 
not associated with underlying soft tissue damage. Id.

For superficial scars that are painful on examination, a maximum 
10 percent evaluation is provided.  38 C.F.R. § 4.118, Diagnostic 
Code 7804.  The notes to this diagnostic code provide that a 
superficial scar is one not associated with underlying soft 
tissue damage and that a 10 percent evaluation will be assigned 
for a scar on the tip of a finger or toe even though amputation 
of the part would not warrant a compensable evaluation. Id.

Scars can also be assigned disability ratings based upon 
limitation of function of the affected part.  38 C.F.R. § 4.118, 
Diagnostic Code 7805.

Notes to the rating criteria state that an unstable scar is one 
where for any reason there is frequent loss of skin over the 
scar, a deep scar is one associated with underlying soft tissue 
damage, and a superficial scar is one not associated with 
underlying soft tissue damage.

The Veteran's STR's reveal that the Veteran tore the anterior 
cruciate ligament (ACL) in 2002, then required reconstructive 
surgery in February 2003.  On April 2005 separation examination, 
a clinical evaluation revealed an 8.5 cm by 1 cm surgical scar 
and decreased sensation of the left lateral knee.  

On July 2008 VA examination of the Veteran's left knee scar, it 
was noted that the claims file was reviewed.  The Veteran had 
complaints of numbness along the lateral aspect of her scar.  The 
location was the scar was along the left anterior of the knee.  
It was curvilinear in shape and measured 13 millimeters wide by 
115 millimeters long.  The scar was overlying the patella down to 
the tibial tubercle.  It was nontender, nonadherent, and 
nondisfiguring.  It showed no ulceration or breakdown.  It did 
not limit the function of the knee.  She did have diminished 
sensation in the medial aspect of the scar, in a trapezoidal 
shape measuring 3 inches at the top, 2 inches at the bottom, and 
4 inches wide.  The loss of sensation extended to the lateral 
aspect of the knee following the contour of the left lateral 
femoral condyle.  The diagnosis was left anterior cruciate 
ligament scar.  

At her May 2010 Travel Board hearing, the Veteran reported that 
she had about a seven-inch raised scar on her left knee.  She 
reported that the area felt numb.  The scar did not bother her on 
movement.  

Based on the evidence described above, the Veteran's left knee 
surgical scar most nearly approximates the criteria for a 
noncompensable disability evaluation.   As shown by VA 
examination, this scar is not deep, unstable or painful.  
Moreover, it does not measure 929 sq. cm. or greater.  See 
38 C.F.R. §§ 4.118, Diagnostic Codes 7801-7804.  Moreover, the 
examination disclosed no induration or inflexibility of the skin 
in the area of the scar.  The Veteran does not contend and the 
objective evidence does not show any limitation of motion of the 
left knee due to the surgical scar.  Id. at Diagnostic Codes 
7801, 7805.  

VA must consider all favorable lay evidence of record. 38 USCA § 
5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, 
in addition to the medical evidence above the Board has 
considered the lay evidence provided by the Veteran.  She 
testified that the area around the scar was numb.  

A layperson is competent to testify in regard to the onset and 
continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); 
Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, even 
affording the Veteran full credibility in reporting her symptoms, 
in which diminished sensation was noted on examination, there is 
nothing in her testimony that would allow for entitlement to a 
compensable schedular rating. Numbness is not compensable.

In sum, based on the medical and lay evidence of record the Board 
finds the criteria for a compensable rating are not met; 
accordingly the claim must be denied.

As the evidence of record does not show any distinct time periods 
where the Veteran's left knee surgical scar exhibited symptoms 
that would warrant a compensable evaluation, staged ratings are 
not warranted.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

Because the preponderance of the evidence is against the claim 
the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. 
App. 49, 53.

C.  Costochondritis

In March 2006, the RO granted service connection for 
costochondritis (claimed as Tietze's syndrome) evaluated as 
noncompensably (0 percent) disabling, effective July 18, 2005.  
The Veteran appealed for a higher initial rating.  

Costal chondritis or costochondritis is defined as an 
inflammation of the cartilage pertaining to a rib or ribs.  
Wallin v. West, 11 Vet. App. 509, 511 (1998).

As the Rating Schedule does not contain a diagnostic code that 
specifically addresses costochondritis, the RO service-connected 
the Veteran's disorder under Codes 5399-5321.  Code 5399 
represents an unlisted disability requiring rating by analogy to 
one of the disorders rated under the code.  See 38 C.F.R. § 4.27.  

Under Code 5321, in regards to an injury to muscles of the 
thoracic group, affecting respiration, a 10 percent evaluation is 
awarded for moderate damage, and a noncompensable rating is 
assigned for slight damage.  38 C.F.R. § 4.73, Code 5321 (2009).

VA regulations provide that slight muscle disability is found 
where there has been a simple wound of the muscle without 
debridement or infection.  Clinical examination would disclose 
the absence of fascial defect, atrophy, or impaired tonus.  No 
impairment of function or metallic fragments retained in muscle 
tissue would be present.  Moderate muscle disability is found 
where there has been a through and through or deep penetrating 
wound of short track from a single bullet, small shell or 
shrapnel fragment, without explosive effect of high velocity 
missile, residuals of debridement, or prolonged infection.  There 
must be indications of some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the sound side.  
38 C.F.R. § 4.56 (2009).

The Veteran's STR's reveal that the Veteran was seen for left 
side pain in 2004.  She reported breathing difficulties due to 
pain and there was significant tenderness at the costochondral 
junctions.  She was diagnosed with costochondritis.   On April 
2005 separation examination, a clinical evaluation of the lungs 
and chest was normal, however, costochondritis was noted.  On her 
April 2005 Report of Medical History, she reported that she had 
pain or pressure in the chest related to her costochondritis.   

At her May 2010 Travel Board hearing, the Veteran indicated that 
she had flare-ups every couple of months.  When she had flare-ups 
it occasionally affected her breathing in that it felt like the 
cartilage in her ribs was really tight.  She indicated that when 
exercising, she limited the amount of chest exercises. 

On July 2008 VA examination, it was noted that the claims file 
was unavailable for review.  At the time of examination, the 
Veteran reported that she began to have symptoms of chest pain in 
2004 and was diagnosed with costochondritis.  She did not have 
any treatment for this condition.  On examination, her lung 
fields were clear.  There was tenderness of the right third 
costochondral joint and the left fourth costochondral joint that 
was moderate on the right and minimal on the left.  The 
impression was that the Veteran had moderate symptoms, but a 
minimal disability.  There was no treatment and no progression of 
symptoms.  

Overall, the medical evidence shows the Veteran's costochondritis 
has resulted in no more than tenderness along the costochondral 
joint and occasional episodes of chest pain.  At her May 2010 
Travel Board hearing, she has indicated that she did a limited 
number of chest exercises.  While some tenderness has been found 
on the right third and left fourth costochondral joint and the VA 
examiner has reported that the Veteran has moderate symptoms, the 
examiner also has indicated that the Veteran's overall disability 
is minimal.  Therefore, the Board finds that the Veteran's 
costochondritis most nearly approximates slight damage to the 
muscles of the thoracic group and that an increased, compensable 
disability evaluation is not warranted.

A layperson is competent to testify in regard to the onset and 
continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); 
Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, even 
affording the Veteran full credibility in reporting her symptoms 
of chest pain and tightness, there is nothing in her testimony 
that would allow for entitlement to a compensable schedular 
rating.  Tenderness or tightness is not compensable.

As such, the Board finds an increased rating unwarranted here at 
any time during the pendency of the appeal.  See Fenderson, 
supra.

The Board finds unwarranted any additional increase here based on 
38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 and DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The Board finds that the Rating Schedule 
accounts for the Veteran's subjective pain here.  An additional 
increase under Deluca et al., would therefore be unwarranted.

As the preponderance of the evidence is against the Veteran's 
increased rating claim, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert, supra.




II.  Extraschedular Rating Considerations

The above determinations are based upon application of the 
pertinent provisions of VA's rating schedule.  The Board finds 
that the record does not reflect that the Veteran's service-
connected disabilities are so exceptional or unusual as to 
warrant the assignment of a higher rating on an extra- schedular 
basis.  See 38 C.F.R. § 3.321(b)(1) (2008).  The threshold factor 
for extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 
(2008).

In this regard, there must be a comparison between the level of 
severity and symptomatology of the claimant's service- connected 
disability with the established criteria found in the rating 
schedule for that disability.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule and the assigned schedular evaluation is therefore 
adequate, and no extraschedular referral is required. Id., see 
also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, VA must 
determine whether the claimant's exceptional disability picture 
exhibits other related factors, such as those provided by the 
extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing 
norms" (which include marked interference with employment and 
frequent periods of hospitalization).

In this case, the Veteran has not contended that her service- 
connected disabilities have caused frequent periods of 
hospitalization or marked interference with her employment.  In 
this regard, the evidence of record indicates that the Veteran is 
employed as computer programmer for the Department of the Army.  
At her August 2008 VA examination, in regards to her left knee 
disorder she has stated that her occupation is unaffected in that 
she is able to set her own schedule to work around her knee pain.  
For disabilities decided in the instant decision, the Board has 
found that the rating criteria used to evaluate the Veteran's 
service-connected disabilities reasonably described his 
disability levels and symptomatology. Therefore, the Veteran's 
disability picture is contemplated by the rating schedule and no 
extraschedular referral is required.  38 C.F.R. § 3.321(b)(1); 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 
Vet. App. 218 (1995).

III.  Withdrawn Claims

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that 
fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. §§ 20.202, 20.204(b).

At her May 2010 Travel Board hearing, the Veteran communicated 
that she wished to withdraw her appeal on the issues seeking an 
initial compensable rating for peripheral retinal degeneration in 
both eyes and facial acne.  The hearing testimony of the Veteran 
and her representative was later reduced to writing and 
incorporated into the record in the form of a written transcript.  
Therefore, the transcript of that hearing has been accepted as a 
withdrawal of that issue on appeal.  See Tomlin v. Brown, 5 Vet. 
App. 355 (1993).  There is no remaining allegation of error of 
fact or law for appellate consideration, and that appeal is 
withdrawn.  Accordingly, the Board does not have jurisdiction to 
review the appeal, and it is dismissed.  As the appeal is 
dismissed, it is not necessary to discuss VA's duties to notify 
and assist the Veteran with respect to the issues seeking an 
initial compensable rating for peripheral retinal degeneration in 
both eyes and facial acne.

IV.  Duties to Notify & Assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353- 23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical evidence or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 
C.F.R. § 3.159(b)(1), proper notice must inform the claimant of 
any information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.

In this case, the Veteran was provided with a September 2005 
notice letter addressing her initial service connection claims.  
In March 2006, she was notified of VA's practices in assigning 
disability evaluations and effective dates for those evaluations.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  As 
this case concerns an initial evaluation and comes before the 
Board on appeal from the decision which also granted service 
connection, there can be no prejudice to the Veteran in failing 
to give adequate 5103(a) notice for the service connection claim.  
See Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-
2003 (Dec. 22, 2003) (in which the VA General Counsel held that 
separate notification is not required for "downstream" issues 
following a service connection grant, such as initial rating and 
effective date claims).

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  The RO has records 
corresponding to all treatment for the claimed disorders 
described by the Veteran, including VA treatment records.  
Additionally, the Veteran was afforded VA examinations in July 
2008 that were fully adequate for the purposes of ascertaining 
the degree of disability resulting from the service-connected 
left knee disorder, left knee scar, and costochondritis.  See 
Barr v. Nicholson, 21 Vet. App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

Prior to July 23, 2008, an initial 10 percent rating, but no 
more, is granted for the Veteran's left knee disorder, subject to 
the regulations governing the payment of monetary benefits.

From July 23, 2008, an initial rating in excess of 10 percent for 
a left knee disorder is denied.  

An initial compensable rating for a left knee scar is denied.  

The appeal seeking an initial compensable rating for peripheral 
retinal degeneration in both eyes is dismissed.  

The appeal seeking an initial compensable rating for facial acne 
is dismissed.  


REMAND

Following a review of the claims file, the Board finds that 
additional development is warranted.  

On July 2008 VA examination, the Veteran indicated that she had 
diminished right hand grip strength, tingling in her bilateral 
hands with pain, and pain across the dorsum of the wrist.  The VA 
examiner simply provided a physical examination of the Veteran's 
hands and essentially found that the Veteran had bilateral carpal 
tunnel syndrome that was worse on the right side than on the 
left.  However, the Board finds that this examination is 
inadequate to determine the severity of the Veteran's bilateral 
carpal tunnel syndrome.  The examiner did not perform any 
clinical testing or perform any range of motion studies that 
would allow for consideration of other potentially applicable 
diagnostic codes in the Rating Schedule.  Based on the foregoing, 
the Board finds that a comprehensive VA examination is in order 
to identify the nature and extent of the appellant's bilateral 
carpal tunnel syndrome, and to accurately identify the 
manifestations and the extent of the disability.  

At her May 2010 Travel Board hearing, the Veteran stated that she 
had GERD symptoms everyday and took 30 milligrams of Aciphex 
twice a day.  She reported that if she ate something close to bed 
time she would usually wake up with a burning sensation in her 
chest and had some kind of matter in her mouth.  The Board finds 
that the Veteran's testimony suggested that her GERD symptoms 
increased in severity since she was last examined by VA.  At the 
time of her July 2008 VA examination, she was taking medication 
for GERD only once a day and had occasional substernal burning.  
There also were no recent episodes of regurgitation.  As such, a 
new VA examination is necessary to assess the current level of 
severity of the Veteran's GERD symptoms.  

After the claims folder was forwarded to the Board for review on 
appeal, additional medical evidence was received in June 2010 
that related to the Veteran's increased rating GERD claim.  No 
waiver of initial RO consideration of this evidence was provided.  
The provisions of 38 C.F.R. § 20.1304 (2009) specifically provide 
that any pertinent evidence referred to the Board by the agency 
of original jurisdiction under § 19.37(b), "must be referred to 
the agency of original jurisdiction (RO) for review, unless this 
procedural right is waived by the appellant or representative, or 
unless the Board determines that the benefit or benefits to which 
the evidence relates may be fully allowed on appeal without such 
referral."  This evidence, which relates to the Veteran's claim 
on appeal, is pertinent.  In the absence of a waiver by the 
Veteran of initial RO consideration of this evidence, the Board 
is bound to remand the case to the RO to provide original 
consideration in accordance with the governing regulation.

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure that 
all notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002 & Supp. 2010) are fully 
complied with and satisfied in accordance 
with 38 C.F.R. § 3.159 (2009).  The Veteran 
should be specifically told of the 
information or evidence she should submit, 
and of the information or evidence that VA 
will yet obtain with respect to her rating 
claims.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2010).  The Veteran should be informed 
of what she needs to submit to establish 
higher ratings for the service- connected 
disabilities.

2.  The RO/AMC shall contact the Veteran and 
her representative and obtain the names, 
addresses and approximate dates of treatment 
for all medical care providers, VA and non-
VA, who treated the Veteran for GERD and 
bilateral carpal tunnel syndrome not already 
been associated with the claims file.  After 
the Veteran has signed the appropriate 
releases, those records not already 
associated with the claims folder should be 
obtained and associated with the claims 
folder.  

3.  After completion of the development 
requested above, arrange to have the Veteran 
undergo orthopedic and neurologic 
examinations for purposes of assessing the 
severity of her service-connected bilateral 
carpal tunnel syndrome.  The claims folder, 
along with all additional evidence obtained 
pursuant to the instructions above, as well 
as a copy of this remand, should be made 
available to the examiner(s) for review.  The 
examiner(s) should review the claims folder 
before examining the Veteran, and all 
indicated tests should be conducted.

The orthopedic examiner should perform range 
of motion studies on the bilateral forearms.  
The examiner should first record the range of 
motion observed on clinical evaluation, in 
terms of degrees of pronation and supination.  
If there is clinical evidence of pain on 
motion, the examiner should indicate the 
degree of pronation and/or supination at 
which such pain begins.  Then, after 
reviewing the veteran's complaints and 
medical history, the examiner should render 
an opinion, based upon his or her best 
medical judgment, as to the extent to which 
the veteran experiences functional 
impairments of the forearm such as weakness, 
excess fatigability, incoordination, or pain 
due to repeated use or flare-ups, and should 
portray these factors in terms of degrees of 
additional loss in range of motion (beyond 
that which is demonstrated clinically).  
Specifically, the examiner should indicate 
whether the overall disability picture for 
each forearm, in terms of limited motion, and 
including any weakness, excess fatigability, 
incoordination, and/or pain due to repeated 
use or flare- ups, is best equated with (1) 
supination limited to 30 degrees or less, or 
to more than 30 degrees, and/or (2) pronation 
limited such that motion is lost beyond the 
middle of the arc, beyond the last quarter of 
the arc, or at some other point in the arc.

The orthopedic examiner should further 
perform range of motion studies on the 
bilateral wrists.  The examiner should first 
record the range of motion observed on 
clinical evaluation, in terms of degrees of 
dorsiflexion (extension) and palmar flexion.  
If there is clinical evidence of pain on 
motion, the examiner should indicate the 
degree of dorsiflexion and/or palmar flexion 
at which such pain begins.  Then, after 
reviewing the Veteran's complaints and 
medical history, the examiner should render 
an opinion, based upon his or her best 
medical judgment, as to the extent to which 
the Veteran experiences functional 
impairments of each wrist such as weakness, 
excess fatigability, incoordination, or pain 
due to repeated use or flare-ups, and should 
portray these factors in terms of degrees of 
additional loss in range of motion (beyond 
that which is demonstrated clinically).  
Specifically, the examiner should indicate 
whether the overall disability picture for 
each wrist, in terms of limited motion, and 
including any weakness, excess fatigability, 
incoordination, and/or pain due to repeated 
use or flare-ups, is best equated with (1) 
dorsiflexion which is more than 15 degrees, 
or less than 15 degrees, and (2) palmar 
flexion which is limited in line with the 
forearm, or not limited in line with the 
forearm.

The neurologic examiner should indicate 
whether the veteran's bilateral carpal tunnel 
syndrome is a neuropathy that is best 
described as paralysis, neuritis, or 
neuralgia, and should indicate whether the 
impairment occasioned by such neuropathy is 
best characterized as mild, moderate, severe, 
or complete. 

4.  Schedule the Veteran for a VA examination 
to determine the nature, extent and severity 
of her GERD.  The claims folder, along with 
all additional evidence obtained pursuant to 
the instructions above, as well as a copy of 
this remand, should be made available to the 
examiner for review.  The examiner should 
review the claims folder before examining the 
Veteran, and all indicated tests should be 
conducted.  The examiner must state if the 
disability is manifested by symptoms of pain, 
vomiting, material weight loss, hematemesis, 
melena or anemia.  He or she should also 
comment whether the disability is productive 
of persistently recurrent epigastric 
distress, dysphagia, pyrosis, regurgitation, 
substernal or arm or shoulder pain.  The 
examiner must also describe the level of 
impairment of health due to the condition.  

(The Veteran is hereby notified that it is 
her responsibility to report for the 
examination(s) and to cooperate in the 
development of the case, and that the 
consequences of failure to report for a VA 
examination without good cause may include 
denial of the claim.  38 C.F.R. § 3.655 
(2009).)

5.  Thereafter, the RO/AMC should review the 
claims file to ensure that the requested 
development has been completed.  In 
particular, review the requested examination 
reports to ensure that they are responsive to 
and in complete compliance with the 
directives of this remand, and if they are 
not, take corrective action.

6.  Finally, the RO/AMC should review the 
expanded record and determine whether the 
Veteran's claim can be granted.  If the 
benefit sought is not granted, the Veteran 
and her representative should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to respond 
before the record is returned to the Board 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must 
be afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp.2010).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


